Title: To George Washington from Howell Lewis, 19 April 1794
From: Lewis, Howell
To: Washington, George


          
            Dear Sir,
            Philadelphia April 19th 1794.
          
          It is with extreme regret that I am under the necessity of informing you that I intend
            leaving your family on the 15th of next month, as at that time I shall have been with
            you two years. The reason why I have taken this resolution is
            because I find that 300 dollars does not support me here by two hundred; my property
            also in Virginia through bad management is running me in debt, & I do not make
            enough to pay you my rent & other expences which are necessary; My Brother Robert
            wrote me the other day, that my Overseer had not paid the rent
            nor was there produce of any kind on the farm sufficient to discharge the Same; my
            negroes Clothing unpaid for, so that I am now obliged to sell some of them (the negroes)
            to pay what I owe there and here; I have sunk 300 dollars since I have been here, &
            about £45 in Virginia. & have with the advice of my mother & Brothers taken this
            step; & also have determined to give up the place which I have of yours, & move
            with the small remains of my fortune which are but a few negroes, the next spring with
            my Brother George to Kentuckey, & there try if I can make
            something, or at least have it in my power to look after my lands which I have in That
              Country.
          For your attentions to me whilst in your family I hope it is unnecessary for me to say
            I entertain the deepest sense of gratitude. To dwell on this subject & to make a
            long acknowledgment of the obligations under which I feel myself laid by your &
            family’s kindnesses must to a mind like yours be tedious and painful. I will only add
            that, it has made an impression on my mind which, I trust time itself cannot
            obl⟨i⟩terate. I am Dear Sir your affe[ctiona]te Nephew
          
            Howell Lewis
          
        